BILLINGS, Chief Judge.
Appellant Charles Ray Kellick lodged this appeal from a denial of his Rule 27.26 motion to vacate sentences he is serving for burglary and stealing.1 We affirm.
Appellant’s single point is that the Circuit Court of Wayne County erred in not conducting an evidentiary hearing. The point does not state wherein and why the action of the trial court was error [Rule 84.04(d), V.A.M.R.], and we are not required to look to the argument portion of his brief to ascertain these matters. Barber v. M.F.A. Milling, 536 S.W.2d 208 (Mo.App.1976), and cases cited therein.
Aside from the foregoing, we have examined appellant’s motion and the trial court’s findings and conclusions in denying the motion without conducting an eviden-tiary hearing. Alleged trial errors and con-clusionary allegations in a post-conviction motion do not require an evidentiary hearing and it was not error for the trial court to deny appellant’s motion without an evi-dentiary hearing. Smith v. State, 513 S.W.2d 407 (Mo. banc 1974) cert. denied 420 U.S. 911, 95 S.Ct. 832, 42 L.Ed.2d 841 *518(1975); Perryman v. State, 506 S.W.2d 480 (Mo.App.1974).
Judgment affirmed.
All concur.

. We affirmed the conviction in appellant’s (Mo.App.1975). rect appeal in State v. Kellick, 521 S.W.2d 166